Mr. Justice "Wole
delivered the opinion of the court.
*485T'Ms is an application for a writ of certiorari. The application was made by Clotilde Delgado as tntox of certain named minors. She complains that the proceedings bad in the District Court of Mayagüez in the suit of Leopoldo Ca-bassa against the Sucesión de Don Diego Garcia Saint Lon-rent, which snit is now terminated, are null and void. It does not appear that Clotilde Delgado was a party to the suit of Cabassa against the said sucesión.
The petitioner also complains of certain sales made by the marshal in pursuance of the alleged illegal judgment, and that the marshal himself has acted illegally. It does not appear in her petition that the illegal acts of the marshal are a part of the record, and unless they are this court cannot review the same by a writ of certiorari. Furthermore, the law gives her an ample remedy against the marshal in case he has proceeded in violation of the law.
The principal objection, however, to the granting of this writ is that it does not appear that the petitioner at. any time sought to intervene in the proceedings'instituted against her wards, nor has she attempted by any other proceeding in the1 District Court of Mayagüez to protect the alleged rights of those of whom she alleges she stands in representation.
Furthermore, if the proceedings below are null and void no person purchasing under an execution sale could acquire a title, and if the goods of her wards are actually taken she can find a remedy in the ordinary course of the law. This court, in the case of Arsenio L. Arpín v. Judge Ramos, decided on the 3d of April, 1905 (Porto Rico Rep.), that the court will not grant a writ of certiorari where there is a plain and' adequate remedy in the ordinary course of the law. It must, besides, be a very extraordinary case which would permit this court to review proceedings when the application for such review is made by one who was not a party to the suit.
It is to be noted, too, that Leopolda Cabassa is made the defendant to the certiorari suit, and that while it is re*486quested that the court of Mayaguez shall act in the matter the petition is not directed against the judge of that court.
In the ordinary suit where errors are committed the proper way to correct them is by appeal. If proceedings are null and void, or even defective by reason of the lack of proper parties, the party who finds himself in peril, by reason of illegal and defective proceedings, must not stand idly by' and then expect that the court of highest resort in the Island will come to his rescue. In order to entitle a person aggrieved to the benefit of this writ he must show that he has been ordinarily diligent or that he can obtain no adequate relief in the ordinary courts of law.
For these reasons the application for writ of certiorari must be denied.

Denied.

Chief Justice Quinones and Justices Hernández, Figueras and MacLeary concurred.